Title: From George Washington to William Lord Stirling Alexander, 14 July 1781
From: Washington, George
To: Alexander, William Lord Stirling


                  
                     
                     My Lord 14 July 1781
                     
                  
                  While I am with the detachment of the Army below, you will remain in command here.  Your principal attention will be paid to the good order of the Camp and the security of the Baggage and Stores left in it.  There will be no need of advanced pickets, as you will be fully covered in front.  The Camp Guards should be vigilant and the officers commanding them see that the men are not permitted to straggle or to plunder the Baggage of the officers and Soldiers.
                  The greatest harmony having hitherto subsisted between the French and American Soldiers, your Lordship will be particularly careful to see that it is not interrupted by any act of imprudence on our part.  And as Major General The Baron Viominil who will command the French Line is older in Commission than your Lordship, you will take the parole and Countersign from him daily.
                  It is scarcely probable that the Enemy will make any attempt upon this Camp while so respectable a force is near their own Lines, should they do it, it must be by Water.  The officer commanding the Water Guard will communicate any movement to Colo. Greaton at Dobbs’s Ferry who will give immediate intelligence to you, which you will of course transmit to Baron Viominil.
                  The party at Dobbs’s Ferry being for the purpose of erecting a Work there, they are not to be withdrawn for Camp duties.  Given at Head Quarters near Dobbs’s Ferry this 14h day of July 1781.
                  
                     Go: Washington
                  
               